DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (PG Pub. No. US 2019/0148439 A1).
Regarding claim 1, Shin teaches a semiconductor structure (fig. 2A among others), comprising: 
a semiconductor substrate (110) having a back-side surface and a front-side surface opposite the back-side surface (fig. 3: 110 has opposing front and back surfaces), wherein an upper surface of the semiconductor substrate (surface of trench 150TB) is vertically below the back-side surface (fig. 5); 
a bond pad (composite pad including elements 140 and 150) extending through the semiconductor substrate, wherein the bond pad comprises a conductive body (¶ 0044: 154) over the upper surface of the semiconductor substrate (fig. 2A: 154 disposed over 150TB) and conductive protrusions (¶ 0044: 144) extending from above the upper surface to below the front-side surface of the semiconductor substrate (fig. 2A: 144 extends from above back surface of 110 to below opposing front surface of 110), and wherein a vertical distance between a top surface of the bond pad and the back-side surface of the semiconductor substrate is less than a height of the conductive protrusions (fig. 2A: vertical distance between top of 154 and back surface of 110 less than height of 144); and 
a first bond pad isolation structure (¶ 0052: 160) extending through the semiconductor substrate and laterally surrounding the conductive protrusions (fig. 2A: 160 extends through 110 and laterally surrounds 150).

Regarding claim 2, Shin teaches the semiconductor structure of claim 1, further comprising:
second bond pad isolation structures (¶ 0035: 156) disposed around the conductive protrusions (figs. 2A-2B: 156 disposed around 154), wherein the second bond pad isolation structures are disposed between the conductive protrusions and inner sidewalls of the semiconductor substrate (fig. 2A: 156 disposed between 144 and inner sidewalls defined by trench 150T); and 
wherein the first and second bond pad isolation structures comprise a same dielectric material (¶¶ 0035, 0048: 156 and 160 each comprise dielectric material).

Regarding claim 3, Shin teaches the semiconductor structure of claim 2, wherein a height of the conductive protrusions is greater than a height of the first and second bond pad isolations structures (fig. 2A: height of 144 greater than height of 160).

Regarding claim 4, Shin teaches the semiconductor structure of claim 2, wherein the second bond pad isolation structures directly contact sidewalls of the conductive protrusions (fig. 2A: 156 directly contacts sidewall portion 142 of conductive protrusion 140), and wherein the first bond pad isolation structure is laterally offset from the conductive protrusions by a non-zero distance (fig. 2A: 160 laterally offset from 144).

Regarding claim 5, Shin teaches the semiconductor structure of claim 1, wherein the vertical distance between the top surface of the bond pad and the back-side surface of the semiconductor substrate is less than a height of the conductive body (fig. 2A: vertical distance between top surface of 154 and back surface of 110 less than height of 154).

Regarding claim 8, Shin teaches the semiconductor structure of claim 1, wherein when viewed from above the first bond pad isolation structure is ring-shaped (fig. 2B).

Regarding claim 11, Shin teaches a semiconductor structure, comprising: 
a first substrate (¶ 0031: 110) overlying a second substrate (¶ 0059: 186) and comprising a top surface vertically above an upper surface (top surface of 110 overlies upper surface portion of 150T), wherein photodetectors (¶ 0033: 122) are disposed in the first substrate (fig. 2A); 
an interconnect structure (¶ 0036: 130) disposed between the first substrate and the second substrate (fig. 2A: 130 disposed between 110 and 186), wherein an upper conductive wire layer (¶ 0036: 132) is disposed within the interconnect structure (fig. 2A); 
a bond pad (composite pad including elements 140 and 150) overlying the upper surface of the first substrate and extending through the first substrate to the interconnect structure (fig. 2A: 140/150 overlies surface of 150T and extends through 110), wherein the bond pad contacts the upper conductive wire layer (fig. 2A: portion 140 contacts 132) and is laterally offset from the photodetectors (fig. 2A: 140 laterally offset from 122), and wherein a vertical distance between the top surface of the first substrate and a top surface of the bond pad is less than a height of the bond pad overlying the upper surface of the first substrate (fig. 2A: distance from top surface of 110 and top surface of 150 less than height of portion 154); 
a first bond pad isolation structure (¶ 0040: 160) disposed within the first substrate and laterally surrounding outer sidewalls of the bond pad (fig. 2A: 160 disposed within 110 and laterally surrounds outer sidewalls of 140/150); and 
second bond pad isolation structures (¶ 0047: 156) disposed within the first substrate (fig. 2A), wherein the second bond pad isolation structures directly contact sidewalls of the bond pad that extend through the first substrate (at least edge of 156 directly contacts bond pad portion 142).

Regarding claim 13, Shin teaches the semiconductor structure of claim 11, wherein an upper surface of the first bond pad isolation structure and an upper surface of the second bond pad isolation 

Regarding claim 16, Shin teaches the semiconductor structure of claim 11, wherein the bond pad and the upper conductive wire layer comprise a same conductive material (¶¶ 0050, 0036: 140/150 and 132 comprise same conductive material).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of Ramachandran et al. (PG Pub. No. US 2014/0008757 A1).
Regarding claim 6, Shin teaches the semiconductor structure of claim 1, further comprising: 
a passivation structure (¶ 0035: 156) overlying the semiconductor substrate (fig. 2A: 156 overlies 110), wherein the passivation structure is disposed between the conductive body and the upper surface of the semiconductor substrate (fig. 2A: 156 disposed between conductive body portion 150 surface of 150T).
Shin further teaches the conductive protrusion extends to local interconnect structures 130 (¶ 0045).
Shin is silent to a shallow trench isolation (STI) structure disposed along the front-side surface of the semiconductor substrate, wherein the bond pad is laterally spaced between sidewalls of the STI structure.
Ramachandran teaches a semiconductor structure (fig. 25) including a pad structure (¶ 0054: 980/982) extending through a semiconductor substrate to below a front-side surface of the substrate (¶ 0042: 102, corresponding to 110 of Shin), the bond pad laterally spaced from sidewalls of a shallow trench isolation structure (¶ 0042 & fig. 25: portion 980 laterally spaced from sidewalls of 130).


Regarding claim 7, Shin in view of Ramachandran teaches the semiconductor structure of claim 6, wherein the first bond pad isolation structure continuously extend from the passivation structure to the STI structure (Shin, fig. 2A: 160 extends continuously from 156 toward front surface of 110, modified to include STI structure 130 of Ramachandran).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of Hsu et al. (PG Pub. No. US 2017/0117316 A1).
Regarding claim 9, Shin teaches the semiconductor structure of claim 1, comprising a conductive body overlying a semiconductor substrate. Shin further teaches the conductive body comprises metal (¶ 0050).
Shin is silent to the semiconductor structure further comprising:
a conductive ring structure overlying the upper surface of the semiconductor substrate, wherein the conductive ring structure laterally surrounds the conductive body, wherein the conductive ring structure comprises a same material as the bond pad.
Hsu teaches a semiconductor structure (figs. 6A-6C) including a conductive body (¶ 0045: 608, corresponding to 154 of Shin) overlying a semiconductor substrate (¶ 0045: 102, corresponding to 110 of Shin), the semiconductor structure comprising a conductive ring structure (¶ 0046 & fig. 6B: 602) overlying the upper surface of the semiconductor substrate, wherein the conductive ring structure 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Shin with the conductive ring structure of Hsu, as a means to provide interconnects to couple the integrated circuits to printed circuit boards or other external circuitry (Hsu, ¶ 0015). 
Furthermore, it would have been obvious to said artisan to configure the conductive ring structure comprises a same material as the bond pad, as a means to optimize manufacturing efficiency and minimize electrical resistance between the bond pad and the conductive ring.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the metal material of the bond pad of Shin would be suitable for the intended use of conductive ring of Hsu.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 11 above, and further in view of Huang et al. (PG Pub. No. US 2017/0186802 A1).
Regarding claim 12, Shin teaches the semiconductor structure of claim 11, further comprising: 
a passivation structure (156) overlying the first substrate, wherein the passivation structure continuously extends from over the photodetectors to over the upper surface of the first substrate (fig. 2A: 156 extends continuously from over 122 to over surface of 150T).
Shin is silent to a first dielectric layer overlying the bond pad, wherein an upper surface of the first dielectric layer is aligned with an upper surface of the passivation structure, and wherein a height of the first dielectric layer is less than a height of the bond pad.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Shin to include the dielectric layer of Huang, as a means to facilitate formation of a conductive bump (Huang, ¶ 0034: 307) over the bond pad, allowing for external connections such as a wire bond or a flip chip bond (Huang, ¶ 0061).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 11 above, and further in view of Chen et al. (PG Pub. No. US 2015/0311247 A1).
Regarding claim 14, Shin teaches the semiconductor structure of claim 11, wherein the bond pad comprises a conductive body (154) and conductive protrusions (144) extending from the conductive body into the first substrate (fig. 2A), the conductive body comprises sidewalls that define bond pad openings (figs. 2A & 16 among others: 150 disposed in bond pad openings 150T).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the semiconductor structure such that the conductive body opening overlies the conductive protrusions, as a means to reduce an area of the pad region and the image sensor may be compact (¶ 0075).
Shin as modified above does not teach wherein an electrical connector pad overlies the bond pad and is laterally spaced between the bond pad openings.
Chen teaches a semiconductor structure (fig. 11) including a bond pad (¶ 0028: 150, similar to 154/144 of Shin) extending through a semiconductor substrate (¶ 0010: 32, similar to 110 of Shin), wherein an electrical connector pad (¶ 0042: 270) overlies the bond pad and is laterally spaced between the bond pad opening (fig. 11: 270 overlies 150 and laterally spaced between opening in bond pad region 56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the semiconductor structure of Shin to include the electrical connector pad of Chen, as a means to attach a bonding wire (or another electrical interconnection element) to the conductive pad 150 in a later process (Chen, ¶ 0028).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 11 above, and further in view of Chossat et al. (PG Pub. No. US 2018/0084238 A1) and Chen.
Regarding claim 15, Shin teaches the semiconductor structure of claim 11, further comprising: 
a plurality of light filters (¶ 0032: 182) overlying the photodetectors (fig. 2A: 182 overlies 122).
Shin is silent to wherein the light filters are configured to pass near infrared radiation (NIR), and wherein a thickness of the first substrate is within a range of 3.5 to 6 micrometers.
Chossat teaches a semiconductor structure (fig. 2B) including a light filter (¶ 0054: 220, corresponding to 182 of Shin) overlying photodetectors (¶ 0051: 210, corresponding to 122 of Shin), wherein the light filters are configured to pass near infrared radiation (NIR) (¶ 0054: 220 is transparent above the openings 218 where the NIR light is permitted to enter the device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the filter of Shin with the NIR property of Chossat, as a means to provide a depth sensor comprising a plurality of pixels sensitive to light in the near infrared wavelength range (Chossat, ¶ 0022), for certain applications, such as for gesture recognition (Chossat, ¶ 0003).
Shin in view of Chossat is silent to a thickness of the first substrate is within a range of 3.5 to 6 micrometers.
Chen teaches a semiconductor structure (fig. 11) including a bond pad (¶ 0028: 150, similar to 150/140 of Shin) extending through a semiconductor substrate (¶ 0010: 32, similar to 110 of Shin), a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Shin in view of Chossat with the thickness of Chen, as a means to optimize the sensitivity of sensing regions 40-42 (similar to 122 of Shin).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, discovering the optimum or working range of substrate thickness involves only routine skill in the art. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park (PG Pub. No. US 2015/0255495 A1) in view of Ramachandran.
Regarding claim 21, Park teaches a semiconductor structure, comprising: 
a semiconductor substrate (¶ 0053: 110) having a back-side surface opposite a front-side surface (fig. 2: 110 comprises back surface BS opposing front surface FS); 
a shallow trench isolation (STI) structure (¶ 0053: 115) disposed along the front-side surface of the semiconductor substrate (fig. 2: 115 disposed along FS;
a bond pad (¶ 0068: 151) extending through the semiconductor substrate (fig. 2: 151 extends through 110), wherein the bond pad comprises a conductive body (¶ 0069: 151b) overlying the front-side surface (fig. 2: 151b overlies FS) and conductive protrusions (¶ 0069: 151a) extending from the conductive body through the semiconductor substrate and the STI structure to a point below a bottom surface of the STI structure (fig. 2: 151a extends through 110 and 115 to a point below bottom surface of 115); and 
a first bond pad isolation structure (¶ 0072: 152a) extending through the semiconductor substrate and laterally surrounding the conductive protrusions (fig. 2: 152a extends through 110 and laterally surrounds 151a).
Park further teaches the conductive protrusion extends to local interconnect structures (¶ 0053 & fig. 2: 160).
Park is silent to wherein a bottom surface of the first bond pad isolation structure is disposed along an upper surface of the STI structure, wherein outer sidewalls of the first bond pad isolation structure are spaced laterally between outer sidewalls of the STI structure.
Ramachandran teaches a semiconductor structure (fig. 25) including a pad structure (¶ 0054: 980/982) extending through a semiconductor substrate to below a front-side surface of the substrate (¶ 0042: 102, corresponding to 110 of Park), the bond pad laterally spaced from sidewalls of a shallow trench isolation structure (¶ 0042 & fig. 25: portion 980 laterally spaced from sidewalls of 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Park with the shallow trench isolation structure of Ramachandran, as a means for enabling a controlled, directional etch to expose the local interconnects (Ramachandran, ¶ 0032: 140, similar to 160 of Park). 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ramachandran as applied to claim 21 above, and further in view of Park et al. (PG Pub. No. US 2009/0085143 A1, hereinafter Park’143).
Regarding claim 22, Park in view of Ramachandran teaches the semiconductor structure of claim 21, comprising conductive protrusions and a first bond pad isolation structure.  Park in view of Ramachandran further teaches the conductive protrusions include conductive pattern 251a (¶ 0105) penetrating semiconductor substrate 210 (¶ 0087).

Park’143 teaches a semiconductor structure (fig. 7 among others) including a conductive protrusion (¶ 0061: 180a, corresponding to protruding portion of 151a/151b of Park) disposed in a semiconductor substrate (¶ 0051: 110, corresponding to 110 of Park), wherein second isolation structures (¶ 0056: 172) are disposed along opposing sidewalls of the conductive protrusions (fig. 7: 172 disposed along sidewalls of 180a), and disposed between the conductive protrusions and inner sidewalls of  first bond pad isolation structures (fig. 7: 172 disposed between 180a and 170, corresponding to 152a of Park).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Park in view of Ramachandran with the sidewall isolation of Park’143, as a means to reduce or prevents the contact from being electrically connected with the substrate (Park’143, ¶ 0057).

Regarding claim 23, Park in view of Ramachandran and Park’143 teaches the semiconductor structure of claim 22, wherein the second bond pad isolation structures continuously extend from the conductive body of the bond pad to the upper surface of the STI structure (Park, fig. 2: 151, as modified to include isolation structure 172 of Park’143, extends from back substrate surface BS to front substrate surface FS, modified to include STI structure 130 of Ramachandran).

24 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ramachandran as applied to claim 21 above, and further in view of Tai et al. (PG Pub. No. US 2018/0240833 A1).
Regarding claim 24, Park in view of Ramachandran teaches the semiconductor structure of claim 21, comprising conductive protrusions (Park, 151b) and an STI structure (Ramachandran, 130).
Park in view of Ramachandran does not teach wherein the conductive protrusions directly contact opposing inner sidewalls of the STI structure.
Tai teaches a semiconductor structure (fig. 1D), comprising conductive protrusions (¶ 0027: secondary portion of 116, similar to 151b of Park) and an STI structure (¶ 0026: 114, similar to 130 of Ramachandran), wherein the conductive protrusions directly contact opposing inner sidewalls of the STI structure (fig. 1D: secondary portions of 116 directly contact opposing inner sidewalls of 114).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive protrusions of Park to directly contact the STI structures of Ramachandran, as a mean s to reduce parasitic resistance by increasing the contact area between the conductive protrusion and the interconnect wiring (161 of Park).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art (Shin) teaches the semiconductor structure of claim 9, including a conductive ring structure and a bond pad.  However, Shin fails to teach wherein a top surface of the conductive ring structure is aligned with the top surface of the bond pad, and wherein the first bond pad isolation structure is laterally spaced between sidewalls of the conductive ring structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN TURNER/               Examiner, Art Unit 2894